Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 1 of 10




                 EXHIBIT D2
Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 2 of 10




             SUPPORTING
              DOC. NO. 25
                   Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 3 of 10

                                                                                   Remit to:                                   Invoice
                                                                                P.O. Box 3173
                                                                            Wichita, KS 67201-3173                   Date         Invoice #
                                                                                 877-876-7706
                                                                                                                 4/30/2014         B116267
         Chicago ~Orange County~San Jose~Mountain View ~San Francisco~Los Angeles~Century City
                         Austin ~ Dallas ~ Kansas City ~ New York ~ Washington DC                                     Tax ID - XX-XXXXXXX

         Bill To                                                                    Ship To

       Shaw Keller LLP                                                            Shaw Keller LLP
       300 Delaware Avenue                                                        300 Delaware Avenue
       Suite 1120                                                                 Suite 1120
       Wilmington, DE 19801                                                       Wilmington, DE 19801




      Job#                 Terms        Due Date        Rep          Project Case Name              Client's Ref.#           Client Contact

    SJ011190               Net 30       5/30/2014       DE SJ                                    Navcom Tech Inc. v ...       Mark Rigney

       Quantity                                        Description                                       Rate                   Amount

                   1,393    Blowback Printing - w/ Assembly                                                        0.10                 139.30T
                   5,362    Blowback Printing - Color (8.5x11)                                                     0.89               4,772.18T
                      51    Custom Tabs                                                                            0.50                  25.50T
                      14    3" - View D-Ring Binder                                                               12.00                 168.00T

                            PX and DX exhibits for the witness binder x 7




Thank you for your business.
                                                                                               Subtotal                              $5,104.98


Signature:                                                                                     Sales Tax (8.75%)                      $446.69

TERMS: This invoice is due and payable within 30 days of invoice date and past due after       Invoice Total                         $5,551.67
that. Client is subject to maximum allowable finance charges on all past due accounts plus
any related attorney fees and collection charges incurred by Advanced Discovery. Your          Payments/Credits                             $0.00
signature above is an agreement that the above described work has been authorized and
received.                                                                                      Balance Due                           $5,551.67
                   Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 4 of 10

                                                                               Remit to:                                        Invoice
                                                                            P.O. Box 3173
                                                                        Wichita, KS 67201-3173                       Date          Invoice #
                                                                             877-876-7706
                                                                                                                 4/22/2014          B114902
         Chicago ~Orange County~San Jose~Mountain View ~San Francisco~Los Angeles~Century City
                         Austin ~ Dallas ~ Kansas City ~ New York ~ Washington DC                                      Tax ID - XX-XXXXXXX

         Bill To                                                                  Ship To

       Shaw Keller LLP                                                          Shaw Keller LLP
       300 Delaware Avenue                                                      300 Delaware Avenue
       Suite 1120                                                               Suite 1120
       Wilmington, DE 19801                                                     Wilmington, DE 19801




      Job#              Terms         Due Date         Rep          Project Case Name               Client's Ref.#            Client Contact

    SJ011070            Net 30         5/22/2014      DE SJ                                      Navcom Tech Inc. v ...       Dominic Fanelli

       Quantity                                      Description                                         Rate                    Amount

                   1,320 Blowback Printing - Batch Native File (per page)                                            0.10                132.00T
                       5 Velo Bind                                                                                   2.50                 12.50T

                          Navcom Technology Inc. v OKI Electric Ind.




                                                                                             Subtotal                                  $144.50


Signature:                                                                                   Sales Tax (8.75%)                           $12.64

TERMS: This invoice is due and payable within 30 days of invoice date and past due after     Invoice Total                             $157.14
that. Client is subject to maximum allowable finance charges on all past due accounts plus
any related attorney fees and collection charges incurred by Advanced Discovery. Your        Payments/Credits                                $0.00
signature above is an agreement that the above described work has been authorized and
received.                                                                                    Balance Due                               $157.14
                   Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 5 of 10

                                                                               Remit to:                                       Invoice
                                                                            P.O. Box 3173
                                                                        Wichita, KS 67201-3173                       Date         Invoice #
                                                                             877-876-7706
                                                                                                                 4/22/2014         B114904
         Chicago ~Orange County~San Jose~Mountain View ~San Francisco~Los Angeles~Century City
                         Austin ~ Dallas ~ Kansas City ~ New York ~ Washington DC                                     Tax ID - XX-XXXXXXX

         Bill To                                                                  Ship To

       Shaw Keller LLP                                                          Shaw Keller LLP
       300 Delaware Avenue                                                      300 Delaware Avenue
       Suite 1120                                                               Suite 1120
       Wilmington, DE 19801                                                     Wilmington, DE 19801




      Job#                  Terms        Due Date       Rep          Project Case Name              Client's Ref.#           Client Contact

    SJ011073                Net 30       5/22/2014      DE SJ                                    Navcom Tech Inc. v ...      Dominic Fanelli

       Quantity                                        Description                                       Rate                   Amount

                   15,001    Photocopying - Heavy Litigation                                                       0.16               2,400.16T
                    3,395    Color Copies 8.5x11                                                                   0.89               3,021.55T
                    1,225    Index Tabs                                                                            0.25                 306.25T
                        7    1" - View D-Ring Binder                                                              10.00                  70.00T
                        7    2" - View D-Ring Binder                                                              10.00                  70.00T
                        7    3" - View D-Ring Binder                                                              12.00                  84.00T
                        7    4" - View D-Ring Binder                                                              15.00                 105.00T




                                                                                             Subtotal                                $6,056.96


Signature:                                                                                   Sales Tax (8.75%)                        $529.98

TERMS: This invoice is due and payable within 30 days of invoice date and past due after     Invoice Total                           $6,586.94
that. Client is subject to maximum allowable finance charges on all past due accounts plus
any related attorney fees and collection charges incurred by Advanced Discovery. Your        Payments/Credits                               $0.00
signature above is an agreement that the above described work has been authorized and
received.                                                                                    Balance Due                             $6,586.94
                   Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 6 of 10

                                                                               Remit to:                                        Invoice
                                                                            P.O. Box 3173
                                                                        Wichita, KS 67201-3173                       Date          Invoice #
                                                                             877-876-7706
                                                                                                                 4/22/2014          B114906
         Chicago ~Orange County~San Jose~Mountain View ~San Francisco~Los Angeles~Century City
                         Austin ~ Dallas ~ Kansas City ~ New York ~ Washington DC                                      Tax ID - XX-XXXXXXX

         Bill To                                                                  Ship To

       Shaw Keller LLP                                                          Shaw Keller LLP
       300 Delaware Avenue                                                      300 Delaware Avenue
       Suite 1120                                                               Suite 1120
       Wilmington, DE 19801                                                     Wilmington, DE 19801




      Job#              Terms         Due Date         Rep          Project Case Name               Client's Ref.#            Client Contact

    SJ011080            Net 30         5/22/2014      DE SJ                                      Navcom Tech Inc. v ...       Dominic Fanelli

       Quantity                                      Description                                         Rate                    Amount

                   6,240 Photocopying - Auto Feed Litigation                                                         0.08                499.20T
                      30 GBC Bind                                                                                    2.50                 75.00T




                                                                                             Subtotal                                  $574.20


Signature:                                                                                   Sales Tax (8.75%)                           $50.24

TERMS: This invoice is due and payable within 30 days of invoice date and past due after     Invoice Total                             $624.44
that. Client is subject to maximum allowable finance charges on all past due accounts plus
any related attorney fees and collection charges incurred by Advanced Discovery. Your        Payments/Credits                                $0.00
signature above is an agreement that the above described work has been authorized and
received.                                                                                    Balance Due                               $624.44
Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 7 of 10




             SUPPORTING
              DOC. NO. 26
                                      Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 8 of 10
                   Invoice
                                    Date                           Invoice #                        SaiesOrder #388594              |

                                   4/16/2014                      509910

     Customer

     2773 Shaw Keller LLP


                                                                                                                                               Please Send Payment To:
     Bill To
     Accounts Payable
                                                                                                                                                     Parcels, Inc.
                                                                                                                                                    P.O. Box 27
     Shaw Keller LLP
                                                                                                                                                    Wilmington DE 19899
     300 Delaware Ave
                                                                                                                                                    (302) 658-9926
     2nd Floor
     Wilmington DE 19801



Please out here and return top portion with payment. Make checks payable to Parcels, Inc.




   Invoice #                               Customer                                                                                                         Terms                        Payment Due
   509910                                  2773 Shaw Keller LLP                                 .                                                           Net 30
                                                                                                                                                                                        5/16/2014

   Reference#/P.O.#                                                                       Date of Job               Time Received                            Created From                           Date
                                                                                          4/11/2014                  10:18 am
   Oki Deere                                                                                                                                                 Sales Order #388594                    4/16/2014

    Contact                                                         Job Detail
    2773 Shaw Keller LLP :                                         Blowback DX & PX Exhibits x3
    Dominic Fanelli                                                Color for color
    302.298.0707                                                   Create custom labels per exhibit
                                                                   Insert copies into labeled manila folders
    dfanelli@shawkeller.com                                        "DX & PX Exhibits"




    Parcels Division


    Production Center



    Quantity                       Description                                                                                                                                 Rate                          Amount
                     11,526       Pages Printed 8.5x1 1 B&W - Stapled/Clipped
                                                                                                                                                                                                   0.12                    1,383.12
                      6,534       Pages Printed 8.5x1 1 Color
                                                                                                                                                                                                   1.00                    6,534.00
                         461 I    Custom Labels          ¦                                                                                                                                         1.00                      461.00
                         461      Manila Folder (LTR.)
                                                                                                                                                                                                   0.30                      138.30
                          10      Redwell (LTR.)
                                                                                                                                                                                                   2.25                       22.50




                                                                                                                                                           Total                                                $8,538.92




    NOTICE: Parcels, Inc. ("Parcels") has provided the above-listed services      ("Services") pursuant to the instructions of the recipient hereof ("Client"). To the fullest extent permitted under applicable
    Client agrees that Parcels' liability hereunder shall solely be for its own negligence, mistake or omission and the total                                                                                    law,
                                                                                                                                aggregate liability of Parcels in connection with the provision          of the Services shall
    nrd exceed
    not OYrhfao/H the
                  f   a mrti mf of
                      amount    rhf this
                                    tHic Invoice.
                                         Inv/fhtfo Client
                                                   CMrant hereby
                                                          HataKw agrees
                                                                 nz-iraao that the
                                                                               tKA aforesaid limitation shall apply to any
                                                                                                                           and all liability or cause of action against Parcels
                                                                                                                                                                             i n however
                                                                                                                                                                                 U       allegedr or arising.
                                                                                                                                                                                                       r — : — ^ Parcels
                                                                                                                                                                                                                 r-» - _ ( ^ shall
                                                                                                                                                                                                                               _ m not
                                                                                                                                                                                                                                   _
    in any event be liable for any consequential, incidental, special punitive or indirect damages, including loss
                                                                                                                           of profits, revenue, data, use of money or business opportunities, regardless of whether notice
    has been given or there is an awareness that such damages have been or may be incurred.
Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 9 of 10




             SUPPORTING
              DOC. NO. 27
                                   Case 5:12-cv-04175-EJD Document 421-6 Filed 10/04/19 Page 10 of 10
                 Invoice
                                 Date                         Invoice #                    Sale^rde^8859^^^|
                                 4/16/2014                    509911

     Customer

     2773 Shaw Keller LLP


                                                                                                                                      Please Send Payment To:
     Bill To
                                                                                                                                            Parcels, Inc.
     Accounts Payable
                                                                                                                                           P.O. Box 27
     Shaw Keller LLP
                                                                                                                                           Wilmington DE 19899
     300 Delaware Ave
                                                                                                                                           (302) 658-9926
     2nd Floor
     Wilmington DE 19801



Please cut here and return top portion with payment. Make checks payable to Parcels, Inc.




   Invoice #                            Customer                                                                                                  Terms                       Payment Due
   509911                               2773 Shaw Kel er LLP                                                                                       Net 30
                                                                                                                                                                             5/16/2014

   Reference#/P.O.#                                                                  Date of Job             Time Received                         Created From                         Date
                                                                                    4/11/2014                 10:25 am
   Oki Deere                                                                                                                                       Sales Order #388598                  4/16/2014


    Contact                                                    Job Detail
    2773 Shaw Keller LLP :                                     Blowback DX & PX Exhibits x1
    Dominic Fanelli                                            Color for color
    302.298.0707                                               Create custom tabs per exhibit
                                                               Insert into binders with custom covers & spines
    dfanelli@shawkeller.com                                    "DX & PX Exhibits"




    Parcels Division



    Production Center



    Quantity                     Description                                                                                                                        Rate                         Amount              •


                     3,842      Pages Printed 8.5x1 1 B&W - Hole Punched Paper                                                                                                         0.15                      576.30
                     2,178      Pages Printed 8.5x1 1 Color                                                                                                                            1.00                   2,178.00
                       461      Custom Tabs                                                                                                                                            1.00                     461.00
                         7      4" (3-Ring Binder w/ Label Holder/Plain or Clear View)
                                                                                                                                                                                      18.00                     126.00
                        14      Custom Insert/Spine                                                                                                                                    1.00                      14.00




                                                                                                                                                  Total
                                                                                                                                                                  ¦                                 $3,355.30




    NOTICE: Parcels, Inc. ("Parcels'') has provided the above-listed services     ("Services") pursuant to the instructions of the recipient hereof ("Client"). To the fullest extent permitted under applicable law,
    Client agrees that Parcels' liability hereunder shall solely be for its own negligence, mistake or omission and the total aggregate
                                                                                                                                           liability of Parcels in connection with the provision of the Services shall
    not exceed the amount of this Invoice. Client hereby agrees that the aforesaid limitation shall apply to any and all liability
                                                                                                                                   or cause of action against Parcels however alleged or arising. Parcels shall not
    in any event be liable for any consequential, incidental, special punitive or indirect damages, including loss of profits, revenue,
                                                                                                                                        data, use of money or business opportunities, regardless of whether notice
    has been given or there is an awareness that such damages have been or may be incurred.
